DETAILED ACTION
Application 16/562418, “LINEAR HIERARCHICAL STRUCTURE LITHIUM TITANATE MATERIAL, PREPARATION AND APPLICATION THEREOF”, was filed with the USPTO on 9/5/19 and claims priority from a foreign application filed on 9/6/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 9/3/21.  

Election/Restrictions
Applicant's election with traverse of claims 1-28 and 30-31 in the reply filed 9/3/21 is acknowledged.  The traversal is on the ground(s) that:
There is no evidence that the prior art discloses the lithium titanate material of claim 1-28, the electrode of claims 30-31, or the process of claim 29.  In response, there is no requirement that the prior art discloses the claimed invention for restriction to be proper under US restriction practice.  Applicant may be conflating the Unity of Invention analysis for 371 applications, which may require disclosure of a special technical feature to demonstrate lack of unity of invention (MPEP 1850) with US restriction practice which is based on a different set of factors (MPEPs 803 and 806).
The Office has not shown whether a search in different fields would be required for the two groups of invention so as to demonstrate that there is a serious burden on the Examiner.  Applicant argues that a review of the subject matter of the elected claims and the nonelected method claims would have an overlapping search.  In response, the search of the claimed product (claims 1-28 and 30-31) emphasizes the structure of the claimed material, whereas the search of the non-elected method (claim 29) must include a search for all of the process steps recited in the claim, a search which is not required in the product search and covers a different field of inventiveness than does the elected invention.  It is noted that art utilized to reject claim 1 (e.g. Jiang, see below) is drawn to characterization of the product, readable on claim 1, and is exemplary of art lying within the field of search relevant to the elected product, but not relevant to the 

Thus, the arguments have not been found persuasive.  The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, it is unclear what dimension “a size” is intended to refer.  For example, “size” could mean diameter, length, height, or width.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-28 and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jiang (Yan-Mei Jiang et al., “Hierarchical Li4Ti5O12/TiO2 composite tubes with regular structural imperfection for lithium ion storage”, Scientific Reports, vol 3:3490, p:1-5, 2013).  
Regarding claim 1, Jiang teaches a linear hierarchical structure lithium titanate material (e.g. Figure 1), 

the lithium titanate material is mainly composed of a linear hierarchical structure (see Figure 1); and
the surface components of the linear hierarchical structure lithium titanate material are nanosheets (“nanoflakes” as described in the Figure 1 caption are nanosheets). 

Claim 1 further requires that the linear hierarchical structure has an aspect ratio larger than 10.  Jiang doesn’t mention “aspect ratio”, but does teach that “[t]he diameter of the tubes ranges from 0.5 to 2.0 [Symbol font/0x6D]m with a length of 5–20 [Symbol font/0x6D]m”, thereby suggesting a length ten times greater than the diameter, i.e. an aspect ratio of 10.  Accordingly, Jiang is found to suggest an aspect ratio of “greater than 10” [which can be infinitely close to 10] with sufficient specificity so as to anticipate the claimed aspect ratio range.  
Alternatively, the aspect ratio range is found to be obvious over the teachings of Jiang at least because a selection of diameters and lengths within the suggested range of Jiang would yield many diameter-length combinations having aspect ratios lying within the claimed range.  See MPEP 2131 II on the anticipation of ranges and the rejection of limitations over a 102/103 combination rejection.


Regarding claim 2, Jiang remains as applied to claim 1.  Jiang further teaches wherein the linear hierarchical structure of lithium titanate is a solid linear structure or a hollow linear structure (title, Figure 1 caption).

Regarding claim 6, Jiang remains as applied to claim 1.  Jiang further teaches that the lithium titanate material may be mixed with a carbon material (“acetylene black” at Characterization section) to produce an electrode layer.  This mixing would cause carbon to be disposed on lithium titanate surface; therefore, the requirement that the surface of the linear hierarchical structure lithium titanate material is further loaded with one or more selected from the group consisting of carbon, carbon nanotubes, graphene, black phosphorus, metals, and semiconductors is suggested by Jiang.

Regarding claims 7-28, Jiang remains as applied to claim 1.  Claims 7-28 add limitations drawn to the method of making the linear hierarchical structure, rather than adding limitations drawn to the linear hierarchical structure itself.  
As described in MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the claimed product is a linear hierarchial structure lithium titanate material and the recited process claims are not found to imply any specific structure other than that suggested by Jiang.  Accordingly, 

Regarding claim 30-31, Jiang remains as applied to claim 1.  Jiang teaches a linear hierarchical structure lithium titanate material as previously described in the rejection of claim 1.  Jian further teaches an electrode material for an lithium ion battery, wherein the electrode material is mainly composed of the linear hierarchical structure lithium titanate material (“The hierarchical Li4Ti5O12/TiO2 tubes are a promising anode material for lithium-ion batteries”, abstract).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as obvious over Jiang (Yan-Mei Jiang et al., “Hierarchical Li4Ti5O12/TiO2 composite tubes with regular structural imperfection for lithium ion storage”, Scientific Reports, vol 3:3490, p:1-5, 2013).  
Regarding claim 3, Jiang remains as applied to claim 1.  Jiang does not expressly teach wherein the linear hierarchical structure has a diameter of 20 nm to 1 .mu.m and a length of 1 [Symbol font/0x6D]m to 50 [Symbol font/0x6D]m.
However, Jiang does teach that “[t]he diameter of the tubes ranges from 0.5 to 2.0 [Symbol font/0x6D]m with a length of 5–20 [Symbol font/0x6D]m”, thereby teach diameter and length ranges which substantially overlap the claimed ranges.  Accordingly, claim 3 is found to be obvious over Jiang due to the obviousness of overlapping ranges (MPEP 2144.05).

Regarding claim 4, Jiang remains as applied to claim 1.  Jiang does not expressly teach wherein the nanosheets have a size of 5 nm to 300 nm.
However, Jiang does teach that the nanoflakes are 200-400 nm in width (Results section 1st paragraph), thereby teach diameter and length ranges which substantially overlap the claimed ranges.  Accordingly, claim 4 is found to be obvious over Jiang due to the obviousness of overlapping ranges (MPEP 2144.05).

Regarding claim 5, Jiang remains as applied to claim 1.  Jiang does not expressly teach wherein the nanosheets have a thickness of 1 nm to 20 nm.
However, Jiang does appear to teach the nanosheet having a width of about 20 nm (see Figure 2d).  Since the thickness of a nanoflake/nanosheet should be substantially less than the width, it would have been obvious to a person having an ordinary skill in the art at the time of invention that the thickness would fall within the range of 1 to 20 nm, to ensure that the thickness is not more than the width of the nanosheet.


Claims 5 is/are rejected under 35 U.S.C. 103 as obvious over the combination of Jiang (Yan-Mei Jiang et al., “Hierarchical Li4Ti5O12/TiO2 composite tubes with regular structural imperfection for lithium ion storage”, Scientific Reports, vol 3:3490, p:1-5, 2013) and Demopoulos (US 2015/0236345).
Regarding claim 5, Jiang remains as applied to claim 1.  Jiang does not expressly teach wherein the nanosheets have a thickness of 1 nm to 20 nm.

It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the nanosheets of Jiang to have thickness of 10 nm for the benefit of providing a geometry known to facilitate desirable diffusion characteristics in view of Demopoulos.  


Claims 6 is/are rejected under 35 U.S.C. 103 as obvious over the combination of Jiang (Yan-Mei Jiang et al., “Hierarchical Li4Ti5O12/TiO2 composite tubes with regular structural imperfection for lithium ion storage”, Scientific Reports, vol 3:3490, p:1-5, 2013) and Li (US 2016/0218355).
Regarding claim 6, Jiang remains as applied to claim 1.  Jiang teaches a lithium titanate active material, but does not explicitly teach that the surface of the linear hierarchical structure lithium titanate material is further loaded with one or more selected from the group consisting of carbon, carbon nanotubes, graphene, black phosphorus, metals, and semiconductors.
In the battery art, Li teaches that it is conventional to apply carbon to the surface of a lithium titanate electrode material in order to improve the electronic conductivity thereof (paragraph [0002]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to load the surface of the lithium titanate material of Jian with carbon for the benefit of improving the electronic conductivity thereof as taught by Li.  


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Li (CN 104201364) teaches a hydrothermal synthesis method of manufacturing spinel lithium titanate linear structures.
Yamamoto (US 2013/0244114) method for production of lithium titanate particles.
Naoi (US 2013/0115516) preparation of lithium titanate nanoflakes or nanosheets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723